  4:18-cv-03039-JMG-MDN Doc # 67 Filed: 01/04/21 Page 1 of 7 - Page ID # 312




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JENNIFER D. SCHOLL,

                   Plaintiff,                           4:18-CV-3039

vs.
                                              MEMORANDUM AND ORDER
MARTY ADE, dba NCK TOOLS,
INC., and STEVEN E. ROBBINS,

                   Defendants.


      The plaintiff, Jennifer Scholl, asks the Court for partial summary
judgment regarding application of Nebraska Revised Statutes § 60-6,273 to the
undisputed facts of her claim. The defendants resist, arguing that § 60-6,273
was not intended to apply to utility-type vehicles (UTV). For the reasons that
follow, the Court concludes that § 60-6,273 does apply to the facts of this case.


                         I. STANDARD OF REVIEW
      A party may move for summary judgment, identifying each claim or
defense—or that part of each claim or defense—on which summary judgment
is sought. Fed. R. Civ. P. 56(a). Summary judgment is proper if the movant
shows that there is no genuine dispute as to any material fact and that the
movant is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a).
Statutory interpretation presents a question of law. In re Seth C., 951 N.W.2d
135, 140 (Neb. 2020). Questions of law are properly raised in a motion for
summary judgment. Jordan v. LSF8 Master Participation Trust, 915 N.W.2d
399, 414 (Neb. 2018).
  4:18-cv-03039-JMG-MDN Doc # 67 Filed: 01/04/21 Page 2 of 7 - Page ID # 313




                                II. BACKGROUND
      The plaintiff was driving a Yamaha Viking UTV eastbound on U.S.
Highway 136 in Nuckolls County, Nebraska, when her UTV was struck from
behind by a double-axle pickup truck driven by defendant Steven Robbins.
Filing 1 at 2. Robbins was in the course and scope of his employment with
defendant NCK Tools, and NCK Tools is owned by defendant Marty Ade. The
collision dislodged the plaintiff out of her UTV, causing her to skid and roll
down the highway. The plaintiff suffered several injuries, one of which was a
fractured arm that required surgery. Filing 1 at 3. The plaintiff's UTV was
equipped with a seat belt, which she was not wearing at the time of the
collision. Filing 61 at 2, filing 65 at 2.


                                 III. DISCUSSION
      The plaintiff seeks partial summary judgment regarding certain
affirmative defenses alleged in the defendants' amended answer. Filing 62 at
7. The defenses concern (1) whether the plaintiff's failure to utilize the
passenger restraint system in her vehicle constitutes contributory negligence,
barring her claim in whole or in part, (2) whether the failure to utilize the
passenger restraint system was the proximate cause of the plaintiff's injuries,
and (3) whether the plaintiff's damages should be reduced for her failure to
utilize the vehicle's passenger restraint system. Filing 47 at 3.
      The parties' arguments concern the application of the Nebraska Rules of
the Road in general (Neb. Rev. Stat. § 60-601 to § 60-6,383), and specifically,
application of § 60-6,273, which provides:


             Evidence that a person was not wearing an occupant
      protection system or three-point safety belt system at the time he


                                             2
  4:18-cv-03039-JMG-MDN Doc # 67 Filed: 01/04/21 Page 3 of 7 - Page ID # 314




      or she was injured shall not be admissible in regard to the issue of
      liability or proximate cause but may be admissible as evidence
      concerning mitigation of damages, except that it shall not reduce
      recovery for damages by more than five percent.


      The plaintiff argues that a plain reading of § 60-6,273 provides that it
applies to all situations where a seat belt is available, regardless of the type of
vehicle involved in the mishap. Filing 62 at 6. As such, the defendants'
affirmative defenses regarding seat belt nonuse should not be allowed, and the
defendants should be precluded from presenting evidence (and presumably
argument) that the plaintiff's failure to use the UTV's seat belt was the
proximate cause of her injuries, as well as proof of her contributory negligence.
Filing 62 at 7.
      The defendants argue that the Nebraska Legislature did not intend to
include vehicles like the UTV the plaintiff was operating within the ambit of §
60-6,273. The defendants concede that the Rules of the Road broadly define
motor vehicles as "every self-propelled land vehicle, not operated upon rails,
except bicycles, mopeds, self-propelled chairs used by persons who are
disabled, and electric personal assistive mobility devices." § 60-638. However,
the defendants argue, citing § 60-6,355, that the Rules of the Road separately
define UTVs as off-highway vehicles of certain dimensions and weight, and
traveling on four or more nonhighway tires. According to the defendants, the
"off-road" and "nonhighway" designations, as well as other provisions in the
Rules of the Road pertinent to UTVs, demonstrate a legislative intent to treat
UTVs differently from other motor vehicles. Filing 65 at 6-7. The Court is not
persuaded.




                                        3
     4:18-cv-03039-JMG-MDN Doc # 67 Filed: 01/04/21 Page 4 of 7 - Page ID # 315




         Had the Nebraska Legislature wanted to specifically except UTVs from
the definition of a motor vehicle in the Rules of the Road, it certainly could
have done so. In fact, that is exactly what was the Nebraska Legislature did
with respect to the definition of a motor vehicle found in the Nebraska Motor
Vehicle Registration Act.


                Motor vehicle means any vehicle propelled by any power
         other than muscular power. Motor vehicle does not include . . . (6)
         off-road designed vehicles not authorized by law for use on a
         highway, including, but not limited to . . . utility-type vehicles, . . .


§ 60-339(6).


         This same, or a substantively similar exception to the definition of a
motor vehicle is also found in Nebraska's Motor Vehicle Certificate of Title Act
(§ 60-123), as well as the Motor Vehicle Operator's License Act (§ 60-471(8)),
and the Motor Vehicle Safety Responsibility Act (§ 60-501(8)). The fact that
UTVs are specifically identified as potential exceptions to the definition of a
motor vehicle in other sections throughout Chapter 60 of the Nebraska Revised
Statutes, but not specifically excepted in the Rules of the Road, certainly
refutes the defendants' argument that UTVs were not intended to be within
the definition of motor vehicles with respect to the Nebraska Rules of the
Road.1




1   Even where excepted, a UTV could still qualify as a motor vehicle if authorized by law for
use on a highway. Section 60-6,356 identifies the conditions under which a UTV is authorized
by law to operate on certain Nebraska highways.

                                               4
  4:18-cv-03039-JMG-MDN Doc # 67 Filed: 01/04/21 Page 5 of 7 - Page ID # 316




      The defendants also argue that the Legislature intended § 60-6,273 to
only apply to motor vehicles regulated by the National Highway Traffic Safety
Administration, and intended to be operated on any highway, road or street in
the state. Filing 65 at 9-10. First, if the Legislature actually intended § 60-
6,273 to apply only to motor vehicles regulated by the National Highway
Traffic Safety Administration, it could have plainly so stated. Second, there is
nothing in the record showing that UTVs such as the one operated by the
plaintiff are not, in fact, regulated by the National Highway Traffic Safety
Administration.
      Third, § 60-6,273 (and the Rules of the Road in general) distinguish
between occupant protection systems and three-point safety belt systems.
Section 60-6,226(1) of the Rules of the Road require every 1973 model year or
later motor vehicle operated on any highway, road, or street in this state to be
equipped with an occupant protection system that meets certain federal
requirements. But, § 60-6,266 does not require three-point safety belt systems
to meet certain federal regulations. Further, motor vehicles that are
implements of husbandry designed primarily for use in agricultural operations
are excepted from the requirements pertaining to occupant protection systems.
The plaintiff's UTV was used primarily in her family agricultural operation.
The defendants do not contend that the plaintiff was using the UTV in a
manner inconsistent with its design.
      Fourth, and most importantly, § 60-6,273 concerns the nonuse of a
"occupant protection system or a three-point safety belt system." For the
purposes of § 60-6,273, a three-point safety belt system means "a system
utilizing a combination of a lap belt and shoulder belt installed in a motor
vehicle which restrains drivers and passengers." § 60-6,265. As noted above, a
UTV is a motor vehicle for the purposes of the Rules of the Road. An owner's


                                       5
  4:18-cv-03039-JMG-MDN Doc # 67 Filed: 01/04/21 Page 6 of 7 - Page ID # 317




manual—the defendants' exhibit—which purportedly pertains to the plaintiff's
UTV (filing 65-4), identifies that the plaintiff's vehicle was equipped with
three-point seat belts for the operator and passengers. Filing 65-2 at 5. It is the
nonuse of this existing three-point seat belt that is the issue—not whether the
UTV was a motor vehicle required by federal regulations to have an occupant
protection system.
      The Court concludes that § 60-6,273 is applicable to the facts and
circumstances in this matter. The parties agree that the UTV the plaintiff was
operating had a seat belt in it, and that the plaintiff was not wearing the seat
belt at the time of the collision. Filing 61 at 2; filing 65 at 2. The Court
understands that the seat belt the parties refer to was actually a three-point
safety belt system as defined by § 60-6,265.
      Accordingly, pursuant to the plain, unambiguous text of § 60-6,273,
evidence of the plaintiff's nonuse of her UTV's seat belt at the time of the
collision is not admissible in regard to the issue of the plaintiff's contributory
negligence or the proximate cause of her injuries. However, it does not appear
that the plaintiff has conceded that her injuries were caused, at least in part,
by her failure to use her seat belt. Thus, the plaintiff's non-use of her seat belt
is material to whether she failed to mitigate her damages. A stipulation by the
parties, or admission by the plaintiff, that her injuries were, in part, caused by
her failure to utilize the UTV's seat belt, and that the plaintiff's damages
should be reduced by no more than five percent, would remove the issue of seat
belt nonuse in its entirety. See Shipler v. General Motors Corp., 710 N.W.2d
807, 833 (Neb. 2006). The Court will deal with that issue at the time of trial.




                                        6
 4:18-cv-03039-JMG-MDN Doc # 67 Filed: 01/04/21 Page 7 of 7 - Page ID # 318




                           III.   CONCLUSION
     The Court finds that the plaintiff is entitled to judgment in her favor as
a matter of law regarding the affirmative defenses asserted in paragraphs
17(d) and 18 of the defendants' amended answer. Filing 47 at 3. The Court
finds that the plaintiff's motion for summary judgment regarding the
affirmative defense asserted in paragraph 19 of the defendants' amended
answer regarding mitigation of damages should be denied.


     IT IS ORDERED:

     1.    Plaintiff's motion for partial summary judgment (filing 60)
           is granted as to the defendants' affirmative defenses in
           paragraph 17(d) and 18 of the amended answer (filing 47 at
           3).


     2.    Plaintiff's motion for partial summary judgment (filing 60)
           is denied as to the defendants' affirmative defense in
           paragraph 19 of the amended answer (filing 47 at 3).


     3.    This matter is referred to the Magistrate Judge for case
           progression.


     Dated this 4th day of January, 2021.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge

                                      7
